Exhibit 10(f)(xi)
AMENDMENT NUMBER TEN
TO THE
HARRIS CORPORATION RETIREMENT PLAN
          WHEREAS, Harris Corporation, a Delaware corporation (the
“Corporation”), heretofore has adopted and maintains the Harris Corporation
Retirement Plan, as amended and restated effective July 1, 2007 (the “Plan”);
          WHEREAS, pursuant to Section 17.1 of the Plan, the Management
Development and Compensation Committee of the Corporation’s Board of Directors
(the “Compensation Committee”) has the authority to amend the Plan;
          WHEREAS, pursuant to Section 13.3 of the Plan, the Compensation
Committee has delegated to the Employee Benefits Committee of the Corporation
(the “Employee Benefits Committee”) the authority to adopt non-material
amendments to the Plan;
          WHEREAS, the Employee Benefits Committee desires to amend the Plan to
reflect the merger of the Patriot Technologies, LLC 401(k) Plan with and into
the Plan; and
          WHEREAS, the Employee Benefits Committee has determined that the
above-described amendment is non-material.
          NOW, THEREFORE, BE IT RESOLVED, that Schedule A to the Plan — “Special
Rules Applying to Transfer Contributions and Transferred Employees” hereby is
amended to add the following new Section 6 thereto, effective as of June 16,
2010:
          6. Patriot Technologies, LLC 401(k) Plan
     (a) In General. Harris Patriot Healthcare Solutions, LLC (“Harris Patriot”)
maintains the Patriot Technologies, LLC 401(k) Plan (the “Patriot Plan”), which
plan was frozen as to new participants and new contributions effective
November 30, 2009. Effective December 1, 2009, Harris Patriot became an Employer
under this Plan. The Patriot Plan shall be merged with and into this Plan
effective June 16, 2010.
     (b) Service. For purposes of the Plan, service with Global Technologies
Group, Inc. shall be credited to former participants in the Patriot Plan.

 



--------------------------------------------------------------------------------



 



          APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this
15th day of June, 2010.

                     /s/ John D. Gronda       John D. Gronda, Secretary         
   

2